Exhibit 10.1

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT    1. CONTRACT ID CODE     
PAGE    OF    PAGES         1         1

2. AMENDMENT/MODIFICATION NO.    3. EFFECTIVE DATE       
4. REQUISITION/PURCHASE REQ. NO.        5. PROJECT NO. (If applicable) 0019     
   See Block 16C    N/A      6. ISSUED BY    CODE        ASPR-BARDA   
7. ADMINISTERED BY (If other than Item 6)    CODE    ASPR-BARDA01   ASPR-BARDA
           ASPR-BARDA 330 INDEPENDENCE AVE SW         330 INDEPENDENCE AVE SW RM
G644 ROOM 644-G            WASHINGTON DC 20201

WASHINGTON DC 20201

 

          

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)  
(X)       9A. AMENDMENT OF SOLICITATION NO.

 

BIOCRYST PHARMACEUTICALS, INC.

      

¨    

 

 

4505 EMPEROR BOULEVARD, SUITE 200

DURHAM, NC 27703

        

9B. DATED (SEE ITEM 11)

 

    

x    

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

 

         HHSO100200700032C         

10B. DATED (SEE ITEM 13)

 

CODE    FACILITY CODE     01/03/2007 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers  ¨ is extended,  ¨ is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

 

(a) By completing items 8 and 15, and returning                      copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment your desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

N/A

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE       A.  

THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE

CONTRACT ORDER NO. IN ITEM 10A.

 

¨       ¨   B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b). x   C.  
THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:      
BILATERAL MODIFICATION AT THE MUTUAL AGREEMENT OF THE PARTIES ¨   D.  

OTHER (Specify type of modification and authority)

 

E. IMPORTANT: Contractor  ¨ is not,  x is required to sign this document and
return         1         copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

This Contract’s expiration date is changed by 31 days from April 30, 2014 to
May 31, 2014.

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)             16A. NAME AND TITLE OF
CONTRACTING OFFICER (Type or print)              

KEVIN NILLES

 

          15B. CONTRACTOR/OFFEROR      15C. DATE SIGNED      16B. UNITED STATES
OF AMERICA       16C. DATE SIGNED  

 

 

         

 

 

      (Signature of person authorized to sign)           (Signature of
Contracting Officer)                                

NSN 7540-01-152-8070      STANDARD FORM 30 (REV. 10-83) Previous edition
unusable      Prescribed by GSA FAR (48 CFR) 53.243